Citation Nr: 9925165	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  93-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by numbness and tingling of the left arm and hand.  

2.  Entitlement to an increased (compensable) rating for 
service-connected multiple lipomas.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 1993, a hearing was held before a Member who has 
since left the Board.  The veteran was informed of his right 
to another hearing before a sitting Board Member.  In 
November 1996, the veteran responded that he did not want 
another hearing.  The record includes a transcript of the 
June 1993 hearing and a copy was sent to the veteran.  

When the case was before the Board, in January 1997, it was 
Remanded for further development.  The veteran reported for 
one examination and records were obtained.  The veteran did 
not report for another examination.  This was noted in the 
Supplemental Statement of the Case; however, the veteran did 
not respond.  The representative's presentation did not 
indicate that the veteran had good cause for missing the 
examination or that he would cooperate with future 
examinations.  

The Board's April 1999 Remand notified the veteran that 
38 C.F.R. § 3.655 (1998) requires that the claim be denied if 
the veteran does not report for examination without good 
cause.  Later in April 1999, the RO provided the veteran and 
his representative with a supplemental statement of the case 
including the applicable portions of 38 C.F.R. § 3.665 
(1998).  The RO afforded the veteran 60 days in which to 
reply.  More than 60 days have elapsed without response from 
the veteran.  The representative made a presentation in July 
1999.  The Board's Remand, the supplemental statement of the 
case and its cover letter informed the veteran of the status 
of his case and the necessity for him to cooperate in the 
further development of medical evidence.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 19.29, 19.31 (1998).  The Board 
concludes that VA has done all development possible without 
further cooperation of the veteran.  The Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's original claim for compensation was 
received in May 1976.  

2.  A June 1976 rating decision granted service connection 
for the post-operative residuals of multiple lipomas, rated 
as non-compensable.  

3.  VA clinical records show the veteran sought treatment for 
lipomas and neuropathy on May 13, 1991.  A statement 
requesting compensation for these disorders was received by 
the RO in February 1992.  

4.  The veteran failed to report for examination scheduled in 
conjunction with his claims.  

5.  The veteran has not alleged any good cause for not 
reporting for VA examination.  

6.  The service-connected multiple lipomas are manifested by 
multiple surgical scars and lipomas.  They are entirely 
asymptomatic and well healed; not disfiguring, poorly 
nourished, ulcerated, or tender and painful on objective 
demonstration and they do not affect the functioning of the 
parts affected.  

7.  There is no evidence connecting the service-connected 
lipomas and residuals to a disorder manifested by numbness 
and tingling of the left arm and hand.  

8.  There is no evidence connecting exposure to Agent Orange 
in Vietnam to a disorder manifested by numbness and tingling 
of the left arm and hand.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
service-connected multiple lipomas have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.655, 4.1, 4.2, 4.7, 4.20, 4.31, 4.118 and 
Codes 7800, 7803, 7804, 7805 (1998). 

2.  The claim for service connection for a disorder 
manifested by numbness and tingling of the left arm and hand 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating For Multiple Lipomas

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Background

The veteran's original claim for compensation was received in 
May 1976.  38 C.F.R. § 3.151 (1998).  A June 1976 rating 
decision granted service connection for the post-operative 
residuals of multiple lipomas, rated as non-compensable.  The 
veteran did not appeal.  38 C.F.R. § 20.1103 (1998).  

VA clinical records show that the veteran sought VA treatment 
on May 13, 1991.  He complained of symptoms radiating from 
the neck to the left forearm.  Neurologic evaluation showed 
good strength in both upper extremities, with reflexes 2+ and 
equal.  The diagnosis was radiculopathy, left arm.  His skin 
had lipomas on the posterior neck and left upper arm.  

July 1991 electromyogram (EMG)/ nerve conduction velocity 
studies (NCV) were interpreted as giving circumstantial 
evidence for ulnar nerve entrapment at the elbow.  

A lipoma was excised from the left upper arm in August 1991.  

In February 1992, the RO received a statement in which the 
veteran asserted that he had numbness and tingling in his 
left arm and hand constantly (peripheral neuropathy) which he 
believed was related to exposure to Agent Orange while 
serving in Vietnam.  He also asserted that he had multiple 
fatty tumors, both superficial and deeply imbedded in muscle 
tissue, which he believed were incurred in service.   

A September 1992 rating decision denied service connection 
for numbness and tingling in the left arm and denied a 
increased rating for multiple lipomas, post operative.  The 
notice of disagreement was received in October 1992.  The 
statement of the case was issued in November 1992.  The 
appeal was received in December 1992.  In June 1993, the 
veteran testified before a Member who has since left the 
Board.  In May 1994, the Board remanded the case for 
examination of the veteran and medical opinions.  The June 
1994 tests had limited findings and indicated that further 
testing should be done.  In January 1997, the Board again 
Remanded the case for further examination.  

Analysis

On the July 1997 VA examination, the doctor noted healed 
surgical scars and lipomas on the veteran's neck.  However, 
the doctor stated that there was no evidence of 
disfiguration.  Since the veteran has not presented evidence 
of disfiguration and a physician has expressed an opinion 
that there is no disfiguration, the preponderance of the 
evidence establishes that there is no more than a slight 
disfigurement, which is noncompensable.  The preponderance of 
the evidence establishes that the condition does not 
approximate the moderate disfigurement required for a 10 
percent rating.  38 C.F.R. Part 4, § 4.7, Code 7800 (1998).  

On the July 1997 VA examination, the physician reported that 
the veteran had healed surgical scars and residual 
subcutaneous masses on his neck, both arms and legs.  This 
objective finding is consistent with the veteran's medical 
history, including VA clinical records.  38 C.F.R. §§ 4.1, 
4.2 (1998).  The medical reports and veteran's statements 
form a preponderance of evidence establishing that he does 
not have superficial scars which are poorly nourished, with 
repeated ulceration, as required for a 10 percent rating 
under 38 C.F.R. Part 4, Codes 7803 (1998).  

The report of the July 1997 examination shows that the 
veteran reported being asymptomatic since a fatty tumor was 
removed in August 1996.  The veteran reported that he had no 
complaints at that time.  The doctor specified that the 
veteran had healed surgical scars on his neck, arms and legs; 
and that the scars were non tender and not painful.  This 
finding, coupled with the veteran's statements and other 
medical reports form a preponderance of evidence which 
establish that the scars are not tender and painful on 
objective demonstration, as required for a 10 percent rating 
under 38 C.F.R. Part 4, Code 7804 (1998).  Further, the 
doctor specified that the residual lipomas were totally 
asymptomatic, and the veteran had no complaints, so the 
lipomas could not be rated by analogy to a tender and painful 
scar.  38 C.F.R. § 4.20 (1998).  

Similarly, the absence of complaints and the medical finding 
that the condition was entirely asymptomatic coalesce into a 
preponderance of evidence that there was no functional 
impairment ratable under 38 C.F.R. Part 4, Code 7805 (1998).  

On the July 1997 VA examination, the physician stated that 
the scars and lipomas were entirely asymptomatic.  The 
remainder of the record shows minimal complaints which would 
not approximate any applicable criteria for a compensable 
rating.  38 C.F.R. §§ 4.7, 4.118 (1998).  Therefore, the 
preponderance of the evidence establishes that a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1998).  

The Board notes that the July 1997 VA examination provided 
sufficient information for rating purposes.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  However, the examination did 
not provide all the details requested by the Board.  Most 
specifically, there was no comment as to the claimed 
relationship between the service-connected lipomas and the 
upper extremity neuropathy reported by the veteran.  Other 
examinations were scheduled, and the veteran did not report.  
The veteran did not allege that he was not notified of the 
examination or assert any other good cause for missing the 
examination.  

The April 1999 remand of the Board and supplemental statement 
of the case informed the veteran and his representative that 
38 C.F.R. § 3.655 (1998) requires the denial of the claim if 
a claimant does not provide good cause for missing an 
examination.  The veteran was given an opportunity to assert 
that he was not notified or give other good cause and have 
the examination re-scheduled.  Neither the veteran nor his 
representative indicated any good cause for missing the 
examination or that he would report in the future.  In July 
1999, the representative asserted the basic claim without 
indicating that the veteran would cooperate with 
examinations.  Under these circumstances, the regulation 
requires denial of the claim.  

Entitlement to service connection for a disorder manifested 
by numbness and tingling of the left arm and hand.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a disorder manifested by numbness and 
tingling of the left arm and hand, the threshold question to 
be answered is whether the appellant has presented evidence 
of a well-grounded claim; that is, one that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including organic 
diseases of the nervous system, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The Board notes that the veteran asserted two bases for his 
claim for service connection for upper extremity neuropathy.  
He asserted that it was related to the service-connected 
lipoma and that it was related to exposure to Agent Orange 
while serving in Vietnam.  This claim is not well grounded 
because there is no evidence of either claimed connection 
from a competent medical source.  

Secondary service connection 

The veteran has claimed secondary service connection 
asserting that a disorder manifested by numbness and tingling 
of the left arm and hand is related to the service-connected 
lipoma.  Whether one disability is related to another 
presents a medical question which requires evidence from a 
trained medical professional.  As a lay witness, the veteran 
does not have the training and experience to present 
competent evidence to connect one medical condition to 
another medical condition.  See Grivois v. Brown, 6 Vet. App. 
136 (1994).  See also Reiber v. Brown, 7 Vet. App. 513 
(1995).  

The Board notes that the veteran failed to report for an 
examination which would have addressed the question of 
whether the service-connected lipomas cause numbness and 
tingling of the left arm and hand.  He has not asserted that 
he was not notified of the examination nor has he asserted 
any other good cause for missing the examination.  When a 
claimant reopens his claim and fails to report for 
examination in conjunction with the reopened claim, the claim 
must be denied.  38 C.F.R. § 3.655 (1998).  

In this case, there is no evidence from a physician or other 
competent medical source which relates the service-connected 
lipoma to a disorder manifested by numbness and tingling of 
the left arm and hand.  Consequently, the claim for secondary 
service connection is not well grounded and must be denied.  

Agent Orange

The veteran has also asserted that numbness and tingling of 
the left arm and hand are due to exposure to Agent Orange 
while serving in Vietnam.  Here, again, the veteran's 
assertion that there is a connection is not enough.  There 
must be evidence from a doctor or other medical professional 
with the training and expertise to competently diagnosis the 
etiology of the current disability.  Since there is no such 
evidence here, this aspect of the claim is also not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board again notes that the veteran failed to report for 
an examination which could have determined the etiology of 
his claimed numbness and tingling of the left arm and hand.  
The failure to report for examination also requires the 
denial of the Agent Orange aspect of the claim.  38 C.F.R. 
§ 3.655 (1998).  

In considering the Agent Orange claim, the Board notes that, 
at the behest of the Congress of the United States, VA 
commissioned studies by the National Academy of Sciences 
(NAS).  The Agent Orange Act of 1991, Pub.L. 102-4.  Based on 
consideration of the NAS reports and any and all other sound 
medical and scientific information and analysis available, it 
was determined that a small group of disorders could be 
associated with Agent Orange exposure.  This group did not 
include the veteran's peripheral neuropathy.  It was also 
determined that motor/coordination dysfunction, chronic 
peripheral neuropathy and any disability not specifically 
determined to be due to Agent Orange exposure was not related 
to such exposure.  That is, in accordance with law, VA has 
determined that the scientific and medical evidence shows any 
chronic peripheral neuropathy the veteran may have is not 
related to any Agent Orange exposure he may have experienced 
while serving in Vietnam.  61 Fed. Reg. 41443, 41446 Aug. 8, 
1996.  


ORDER

Service connection for a disorder manifested by numbness and 
tingling of the left arm and hand is denied.  

An increased (compensable) rating for service-connected 
multiple lipomas is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


